DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 10/25/21 in response to the non-final Office Action mailed 07/12/21.
Status of Claims
2)	Claim 2 has been amended via the amendment filed 10/25/21.
	Claims 1, 2 and 7-14 are pending. 
	Claims 1 and 2 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 6 of the Office Action mailed 07/12/21 is withdrawn in light of Applicants’ amendment to the specification.
Rejection(s) Withdrawn
6)	The rejection of claim 2 made in paragraph 10 of the Office Action mailed 07/12/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is withdrawn in light of Applicants’ amendments and the new rejection set forth below to address the claim as amended.
Rejection under 35 U.S.C § 101 Maintained
7)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

8)	The rejection of claims 1-2 made in paragraph 8 of the Office Action mailed 07/12/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is 
	Applicants contend that an RTX toxin of APP would never be expressed by baculovirus in nature and that the RTX toxin of APP is never in a purified form in nature. Applicants assert that the claimed RTX toxin of APP is significantly different from its naturally occurring counterpart. Applicants refer to lines 11-13 of page 2 of the instant specification and state that APP is a gram-negative bacterium that produces LPS, and natural RTX toxins are secreted in a complex together with the LPS. Applicants state that natural-occurring RTX toxin is always present in a complex with LPS, whereas the toxin produced by the BEVS system leads to a protein in a purified form without LPS. With these, Applicants conclude that the RTX toxin of Actinobacillus pleuropneumoniae recombinantly expressed by a baculovirus is not a product of nature.
	Applicants’ arguments have been carefully considered, but are not persuasive. First, a RTX toxin produced by the BEVS system cannot be considered to be in a purified form since it would be associated with or would contain baculoviral elements and contaminants. Second, the RTX or Apx1 of Actinobacillus pleuropneumoniae as it exists in or on Actinobacillus pleuropneumoniae, or in association with LPS is the natural counterpart to the instantly claimed RTX or Apx1 of Actinobacillus pleuropneumoniae. There is no evidence that the RTX or Apx1 as instantly claimed is modified, or is structurally significantly different from its natural counterpart.  Said toxin is subject matter ineligible regardless of whether particular words such as ‘isolated’ or ‘purified’, ‘synthetic’, or process limitations such as ‘recombinantly expressed …’ are recited in the claim(s). The rejection stands.
Rejection(s) under 35 U.S.C § 103 Maintained
9)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
10)	The rejection of claim 1 made in paragraph 12 of the Office Action mailed 07/12/21 under 35 U.S.C § 103 as being unpatentable over Segers et al. (US 20040202678 A1, of record) in view of Felberbaum et al. (Biotechnol. J. 10: 702-724, May 2015, of record) is maintained for the reasons set forth therein and herein below. 
	Applicants acknowledge the Office’s use of the references of Segers et al. and Felberbaum et al. in the rejection of record. Applicants refer to Bhatia et al., Veterinary Microbiology, 29: 147-158, 1991 and further acknowledge that purified Apx toxins were known in the art to provide some level of protection. Applicants ask the question, whether a skilled artisan would have held the requisite reasonable likelihood of success that an effective vaccine would be generated if the teachings of the two references were combined, and state that the answer to said question is a resounding “no”. Applicants refer to the last paragraph of page 2 of the instant specification and state that at the time of filing of the present application it was commonly understood that to arrive at an adequate protection, the Apx toxin needs to be present in a vaccine in an immunological complex with a heteromolecule, such as LPS. Applicants opine that although in theory one could have combined Segers et al. with Felderbaum et al., there would have been no expectation of success in arriving at an adequate vaccine due to the absence of LPS in the BEVS system. 
	Applicants’ arguments have been carefully considered, but are not persuasive. 
	First, the limitation in claim 1 ‘vaccine to protect’ encompasses a vaccine that confers any degree of protection. Second, contrary to Applicants’ assertions, at the time of the invention, it was well established in the prior art that Apx toxins of Actinobacillus pleuropneumoniae recombinantly expressed in non-Gram-negative bacterial host cells that do not possess or produce LPS did serve as protective vaccines. For example: 
Shin et al. Microbiol. Immunol. 57: 417-425, 2013 demonstrated the protection against Actinobacillus pleuropneumoniae induced by ApxIIA expressed by Saccharomyces cerevisiae yeast host cell, which unlike the Gram-negative E. coli host cell, does not possess or produce LPS. See the first full sentence under ‘Discussion’ on page 421; the last two sentences of second full paragraph of page 418; and the reference 9 of Kim et al. Biosci. Biotech. Bioch. 74: 1361-1367, 2010 cited on page 424. 
Kim et al. Biosci. Biotech. Bioch. 74: 1361-1367, 2010 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by ApxIIA exotoxin recombinantly expressed by Saccharomyces cerevisiae yeast host cell, which unlike the Gram-negative E. coli host cell, does not possess or produce LPS. See at least title, 4th to 7th full paragraphs on page 1364, Figures 3 and 4, and page 1366, 
Shin et al. FEMS Immunol. Med. Microbiol. 43:1 55–164, 2005 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by ApxIIA toxin recombinantly expressed by the Saccharomyces cerevisiae yeast host cell, which unlike E. coli host cell, does not possess or produce LPS. See at least abstract, Figures 1 and 6, section 3.2, and third full paragraph of page 163.
Shin et al. J. Vet. Sci. 8: 383-392, 2007 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by vaccination with a recombinant ApxIA or ApxIIA expressed by the Saccharomyces cerevisiae yeast host cell, which unlike E. coli host cell, does not possess or produce LPS. See title, abstract, section entitled ‘Preparation of vaccines’ under Materials and Methods, and second full paragraph under the section entitled ‘Experimental animals’.  
Therefore, Applicants’ argument that there would have been no expectation of success in arriving at an adequate vaccine due to the absence of LPS in the BEVS system is not persuasive since an RTX or ApxI toxin produced using the BEVS system would be LPS-free analogous to an RTX or ApxI toxin produced in the Saccharomyces cerevisiae yeast system and would be expected to be likewise protective. In the instant case, the ApxIV RTX toxin of Actinobacillus pleuropnumoniae comprised in Segers’ vaccine that was expressed recombinantly in the art-known versatile baculovirus expression vector system as set forth in the Actinobacillus pleuropnumoniae. The rejection stands. 
11)	The rejection of claims 1 and 2 made in paragraph 13 of the Office Action mailed 07/12/21 under 35 U.S.C § 103 as being unpatentable over Seah et al. (Infect. Immun. 70: 6464–6467, 2002, of record) in view of Segers et al. (US 20040202678 A1, of record) and Felberbaum et al. (Biotechnol. J. 10: 702-724, 2015, of record) is maintained for the reasons set forth therein and herein below. The rejection still applies to claim 2 as amended.
	The reference of Seah et al. is stated as disclosing that the RTX toxin be expressed in a Gram-negative E. coli system, which also produces LPS such that the RTX toxin can be secreted in a complex with the LPS mimicking the naturally occurring protein. Applicants submit that the BEVS system as mentioned in Segers et al. does not produce LPS and therefore, when switching from E. coli to BEVS system, the expectation would have been that the vaccine efficacy would be lost.  Applicants state that even though the skilled artisan when using the technology of Seah et al. potentially could have, in arguendo, envisioned the switch to the BEVS expression technology as mentioned in Segers et al. and used in Felberbaum et al., they still would have lacked the requisite reasonable likelihood of success at arriving at an adequate APP vaccine.  Applicants state that when desiring to arrive at an adequate vaccine, there was no objective motivation for the skilled artisan to make such a combination of the teachings of these prior art references and accordingly, the present invention is not obvious over Seah et al., Segers et al. and/or Felberbaum et al., whether each reference is taken alone or in any combination.
	Applicants’ arguments have been carefully considered, but are not persuasive. As noted by Applicants, a skilled artisan would have envisioned switching from Seah’s E. coli system to Segers’ BEVS system given the express teachings of Felberbaum et al. Contrary to Applicants’ assertion, when switching from E. coli to BEVS system, the expectation would not have been that the vaccine efficacy would be lost, because at the time of the invention, it was well established in the prior art that Apx toxins of Actinobacillus pleuropneumoniae recombinantly expressed in non-E. coli or non-Gram-negative bacterial host cells that do not possess or produce LPS did serve as protective vaccines. For example: 
Shin et al. Microbiol. Immunol. 57: 417-425, 2013 demonstrated the protection against Actinobacillus pleuropneumoniae induced by ApxIIA expressed by the Saccharomyces cerevisiae yeast host cell, which unlike the Gram-negative E. coli host cell, does not possess or produce LPS. See the first full sentence under ‘Discussion’ on page 421; the last two sentences of second full paragraph of page et al. Biosci. Biotech. Bioch. 74: 1361-1367, 2010 cited on page 424. 
Kim et al. Biosci. Biotech. Bioch. 74: 1362-1367, 2010 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by ApxIIA exotoxin recombinantly expressed by Saccharomyces cerevisiae yeast host cell, which unlike the Gram-negative E. coli host cell, does not possess or produce LPS. See at least title, 4th to 7th full paragraphs on page 1364, Figures 3 and 4, and page 1366, 
Shin et al. FEMS Immunol. Med. Microbiol. 43:1 55–164, 2005 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by ApxIIA toxin recombinantly expressed by the Saccharomyces cerevisiae yeast host cell, which unlike E. coli host cell, does not possess or produce LPS. See at least abstract, Figures 1 and 6, section 3.2, and third full paragraph of page 163.
Shin et al. J. Vet. Sci. 8: 383-392, 2007 demonstrated the protective immune responses against a challenge by Actinobacillus pleuropneumoniae induced by vaccination with a recombinant ApxIA or ApxIIA expressed by the Saccharomyces cerevisiae yeast host cell, which unlike E. coli host cell, does not possess or produce LPS. See title, abstract, section entitled ‘Preparation of vaccines’ under Materials and Methods, and second full paragraph under the section entitled ‘Experimental animals’.  
Therefore, Applicants’ argument that the vaccine efficacy would be lost if a skilled artisan switched from E. coli system to BEVS system is not persuasive since an RTX or ApxI toxin produced in the BEVS system would be LPS-free analogous to an RTX or ApxI toxin produced in the Saccharomyces cerevisiae yeast system and would be expected to be likewise protective. In the instant case, Segers et al. expressly identified the baculovirus expression system as an art-known versatile expression system alternative to a bacterial expression system such as E. coli system to express an Apx toxin of Actinobacillus pleuropnumoniae. See section [0067] including the last three full sentences. The ApxI toxin of Actinobacillus pleuropnumoniae of Seah’s vaccine expressed recombinantly in the art-known versatile baculovirus expression vector system as set forth in the rejection of record is expected to serve as a vaccine to protect a pig against an infection with Actinobacillus pleuropnumoniae. The rejection stands. 
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 


The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13)	Claim 2 is rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.
Claim 2, as amended, is ambiguous and indefinite in the phrase: ‘protein comprising more than 70% sequence identity in the overlapping region with a naturally occurring ApxI’ because it is unclear what does this phrase encompass structure-wise, scope-wise, length- and/or size-wise. Without the identification or recitation of the reference SEQ ID number for the naturally occurring ApxI, it is unclear how one of skill in the art could locate the overlapping region therein and identify a protein comprising more than 70% sequence identity in said overlapping region. The claim fails to distinctly claim the subject matter by providing a specific structure allowing one to identify precisely that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Note that each claim must be definite and complete in and of itself. 
Conclusion
14)	No claims are allowed.
15)	Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by 
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022